Case 1:21-cv-00221-JRS-TAB Document 1 Filed 01/27/21 Page 1 of 5 PageID #: 1




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

GLENNA HENDRICKS,                          )
                                           )
            Plaintiff,                     )
                                           )
     v.                                    ) CAUSE NO: 1:21-cv-221
                                           )
BKD TWENTY-ONE MANAGEMENT                  )
COMPANY, INC.,                             )
                                           )
            Defendant.                     )


                   COMPLAINT AND DEMAND FOR JURY TRIAL

1.   Plaintiff, Glenna Hendricks (“Hendricks”), brings this action against Defendant, BKD

     Twenty-One Management Company, Inc. (“Defendant”), for violation of her rights as

     protected by Title VII of the Civil Rights Act of 1964 (“Title VII”) and the Age

     Discrimination in Employment Act (“ADEA”).

                                         PARTIES

2.   Hendricks has resided within the Southern District of Indiana at all relevant times.

3.   Defendant is a Corporation operating within the Southern District of Indiana.

                              JURISDICTION AND VENUE

4.   This Court has jurisdiction pursuant to 42 U.S.C. § 2000e-5(f)(3), 29 U.S.C. § 626(c),

     and 29 U.S.C. § 794a.

5.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391, as all facts, events, and

     transactions giving rise to this lawsuit occurred in Marion County, Indiana, which is

     located in the Southern District of Indiana, Indianapolis Division.


                                             -1-
Case 1:21-cv-00221-JRS-TAB Document 1 Filed 01/27/21 Page 2 of 5 PageID #: 2




                                FACTUAL ALLEGATIONS

6.    Hendricks is a Sixty-Five (65) year old woman.

7.    Hendricks began working for Defendant, a senior living community management

      corporation, on May 12, 2015.

8.    At all relevant times, Hendricks’ position with Defendant was Staff Social Worker.

9.    At all relevant times, Hendricks’ work performance met Defendant’s reasonable

      expectations.

10.   In 2020, Hendricks was disciplined for alleged conduct that similarly situated younger

      and/or male employees were not disciplined for. By way of non-exclusive example,

      Tiffany (LNU) regularly violated Defendant’s policies yet was not disciplined.

11.   Defendant disciplined Hendricks because of her age and because of her sex.

12.   Hendricks’ younger supervisor attempted to blame Hendricks for the supervisor’s own

      mistakes. By way of non-exclusive example, Hendricks timely submitted a report to her

      supervisor, but the supervisor was not available and then blamed Hendricks for allegedly

      failing to turn in the report, even though the report had been submitted in the customary

      way.

13.   On August 14, 2020, Hendricks was terminated.

14.   Defendant did not follow its own progressive discipline policy when it terminated

      Hendricks.

15.   Hendricks was replaced by a younger, male individual. On information and belief,

      Defendant had already planned to hire this individual before Hendricks was even

      terminated and before the alleged actions that Defendant cited in her termination took


                                              -2-
Case 1:21-cv-00221-JRS-TAB Document 1 Filed 01/27/21 Page 3 of 5 PageID #: 3




      place.

16.   Defendant terminated Hendricks because of her age and because of her sex.

17.   Similarly situated younger and/or male employees received more favorable treatment by

      the Defendant.

18.   Any reason given by Defendant for the adverse actions it took against Hendricks is

      pretextual.

19.   Defendant violated Hendricks’ rights as protected by Title VII and the ADEA.

20.   As a result of Defendant’s unlawful actions, Hendricks has suffered and continues to

      suffer damages.

                                    CAUSES OF ACTION

                           Count I - Sex Discrimination - Title VII

21.   Hendricks incorporates by reference paragraphs 1-20 of her Complaint.

22.   Defendant disciplined and terminated Hendricks because of her sex.

23.   Defendant’s actions were intentional, willful, and in reckless disregard of Hendricks’

      rights as protected by Title VII.

24.   Hendricks has been injured as a result of Defendant’s unlawful actions.

                           Count II - Age Discrimination - ADEA

25.   Hendricks incorporates by reference paragraphs 1-24 of her Complaint.

26.   Defendant disciplined and terminated Hendricks because of her age.

27.   Defendant’s actions were intentional, willful, and in reckless disregard of Hendricks’

      right’s as protected by the ADEA.

28.   Hendricks has been injured as a result of Defendant’s unlawful actions.


                                              -3-
Case 1:21-cv-00221-JRS-TAB Document 1 Filed 01/27/21 Page 4 of 5 PageID #: 4




                                    REQUESTED RELIEF

       WHEREFORE, Plaintiff, Glenna Hendricks, by counsel, respectfully requests that the

Court find for her and order that Defendant:

1.     Reinstate Hendricks to the same or sought after position with the requisite salary,

       seniority, and benefits, or pay front pay and benefits in lieu of reinstatement;

2.     Pay lost wages and benefits to Hendricks;

3.     Pay compensatory damages to Hendricks;

4.     Pay pre- and post-judgment interest to Hendricks;

5.     Pay Hendricks’ attorney fees and costs incurred in litigating this action; and

6.     Provide to Hendricks all other legal and equitable relief that the Court finds appropriate.



                                                      Respectfully submitted,



                                                      John H. Haskin, Attorney No. 7576-49
                                                      Keenan D. Wilson, Attorney No. 32195-49
                                                      JOHN H. HASKIN & ASSOCIATES
                                                      255 North Alabama Street, 2nd Floor
                                                      Indianapolis, Indiana 46204
                                                      Telephone:      (317)955-9500
                                                      Facsimile:      (317)955-2570
                                                      Email:          jhaskin@jhaskinlaw.com
                                                      Email:          kwilson@jhaskinlaw.com
                                                      Attorneys for Plaintiff
                                                      Glenna Hendricks




                                                -4-
Case 1:21-cv-00221-JRS-TAB Document 1 Filed 01/27/21 Page 5 of 5 PageID #: 5




                                 DEMAND FOR JURY TRIAL

       Plaintiff, Glenna Hendricks, by counsel, respectfully requests a jury trial for all issues

deemed triable.

                                                      Respectfully submitted,



                                                      John H. Haskin, Attorney No. 7576-49
                                                      Keenan D. Wilson, Attorney No. 32195-49
                                                      JOHN H. HASKIN & ASSOCIATES
                                                      255 North Alabama Street, 2nd Floor
                                                      Indianapolis, Indiana 46204
                                                      Telephone:      (317)955-9500
                                                      Facsimile:      (317)955-2570
                                                      Email:          jhaskin@jhaskinlaw.com
                                                      Email:          kwilson@jhaskinlaw.com
                                                      Attorneys for Plaintiff
                                                      Glenna Hendricks




                                                -5-
